Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 6/16/2022. Claims 1-2, 4-7, 9, 11-23 are pending. Claims 3, 8 and 10 are cancelled.

Response to Arguments
Applicant’s arguments received 6/16/2022 are respectfully considered and are addressed as follows:
Regarding the rejection of claim 2 under 112b, the amendments overcome the rejection, the rejection is withdrawn.
Regarding the prior art rejection, Applicant’s arguments are persuasive, the rejection is withdrawn. 

Allowed Claims
Claims 1-2, 4-7, 9 and 11-23 are allowed.

Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 6/16/2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).
The following prior arts are relevant to the invention:
Graf et al 20190332787 discloses an Internet browser executing on a  first computing device initiates periodic polling of a paired second computing device associated with a user for measurements of SRC protocol signal strength of the second  computing device. The secure Internet browser determines that the second computing device is within an authentication distance of the first computing device. The second computing device is determined to be within the authentication distance of the first computing device when a first predetermined number of received measurements of SRC protocol signal strength of the second computing device is greater than or equal to a first predetermined threshold. The secure Internet browser transmits to an authentication server an authentication request comprising a device identifier of the second computing device. Responsive to transmitting the authentication request, the secure Internet browser receives, from the authentication server, an authentication response indicating authentication confirmation. Responsive to receiving the authentication response indicating authentication confirmation, the secure Internet browser provides access to a controlled-access application.
Taboriskiy et al 20160241605 disclose a comprising operations of detecting a connection between a first-screen device and a pairing service, the first-screen device connecting to the pairing service through a local network and of generating a pairing code that is valid for a pairing session. The method may further include sending a request to a push notification server to send a push notification comprising the pairing code to a second-screen device, receiving the pairing code from the second-screen device, and associating the first-screen device and the second-screen devices as paired devices.
Kula 20140181911 discloses a computing system using a first device for communicating with the computing system over a first communication channel. The computing system is in communication with a second device configured for communicating with the computing system over a second communication channel separate from the first communication channel. The first device is paired with the computer system in which the first device and the computer system are mutually authenticated. A code presented by the second device is captured using the first device. The code is communicated to the computing system over the first communication channel in which the computer system uses the code in authorizing the second device to perform a function. The computer system communicates an authorization to the second device using the second communication channel.
Stouder-Studenmund  20140134947 discloses discovering computing devices in a local area. The disclosed methods include receiving, by a first device, a request to provide discovery information, generating, by the first device, the discovery information, wherein the discovery information includes a communication address of the first device, and providing, by the first device, the discovery information using a short-range protocol that can be received only within a defined distance of the first device. The methods can further include receiving, by a second device, the discovery information, wherein the second device is located within the defined distance of the first device, extracting, by the second device, the communication address of the first device from the discovery information, and initiating, by the second device, communication with the first device using the communication address and a communication protocol associated with the address.
Achyuth et al 20210211902 disclose a first device detects a disconnection via a primary communication channel from a server hosting a virtual computing session. The first device identifies a second device paired with the first client device. The first device transmits a request to enable a hotspot function of the second client device. The first device receives an indication that the hotspot function of the second client device is enabled. The first device resumes, in communication with the second device, access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second device.
Moy et al 20160128114 disclose verifying wireless devices for paring without user interaction or with reduced user interaction. A processor may send, from a first wireless device to a second wireless device, a discovery query, and may receive a discovery response from the second wireless device. The processor may authenticate, in the first wireless device, the second wireless device based on the discovery response. The processor may send, from the first wireless device to a second wireless device, a first capability query. The processor may receive, in the first wireless device from the second wireless device, a first capability response including first capability response information. The processor may authenticate, in the first wireless device, the second wireless device based on the first capability response information. The processor may initiate a pairing process between the first and second wireless devices when the first wireless device authenticates the second wireless device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/12/2022